716 So. 2d 789 (1997)
James THOMAS, Appellant,
v.
STATE of Florida, Appellee.
No. 97-1450.
District Court of Appeal of Florida, Fourth District.
November 5, 1997.
Richard L. Jorandby, Public Defender, and Bernard Fernandez, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

ORDER DENYING MOTION TO DISMISS APPEAL
PER CURIAM.
Defendant appeals an order in which the trial court found him to be a sexual predator pursuant to section 775.21, Florida Statutes (Supp.1996). The state moves to dismiss the appeal on the ground that the order is not appealable. The state's motion to dismiss, which contains no argument, simply states that the order is not appealable under either section 924.06, Florida Statutes (1993) or rule 9.140(b), Florida Rules of Appellate Procedure.
Rule 9.140(b)(1)(C) provides that a defendant may appeal "orders entered after final judgment or finding guilt, including orders revoking or modifying probation or community control, or both." The order in the present case was entered after defendant was convicted and sentenced. It is therefore appealable as an order entered after a "finding of guilt," pursuant to rule 9.140(b)(1)(C). The motion to dismiss appeal is denied.
GUNTHER, KLEIN and SHAHOOD, JJ., concur.